98 F.3d 1333
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Domonic SANTINI, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 96-1232.
United States Court of Appeals, First Circuit.
Oct. 4, 1996.

Domonic Santini on brief pro se.
Jorge E. Pacheco, Acting United States Attorney, Jose A. Quiles Espinosa, Senior Litigation Counsel, and Edwin O. Vazquez, Assistant U.S. Attorney, on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Pro se prisoner Domonic Santini appeals a district court order that summarily denied his motion for relief from his sentence under 28 U.S.C. § 2255.  We have thoroughly reviewed the record and the parties' briefs on appeal and conclude that the motion was properly dismissed for the reasons stated in the district court's order.  We add that we find Santini's claims for sentencing relief to be patently meritless.  Accordingly, the judgment of the district court is affirmed.   See Barrett v. United States, 965 F.2d 1184, 1195 (1st Cir.1992)(summary dismissal is proper where § 2255 claims are inadequate on their face).